Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This action is in response to the amendment(s) and remarks received on June 14, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022 has been entered.
 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-37 are rejected under 35 U.S.C. 103 as being unpatentable over ZEMLOK e-t al. (US 2009/0090763).
In reference to claims 21- 25, 31-35 and 37, ZEMLOK et al. discloses a surgical instrument comprising: a motor 200; an end effector 160 including a first jaw member supporting an anvil 162 in a pivotable relationship to a second jaw member supporting a staple cartridge 164; a first and second (hall effect-paragraph 103) sensor that measure tissue thickness (paragraph 155) clamped within the end effector 160; a display 120 coupled to control circuit 500 configured to monitor (paragraph 65-Table 1; paragraph 150) a parameter (i.e. temperature) detected by sensors, identify and display (via lights) when the detected temperature stabilizes (i.e. below a predetermined threshold; paragraph 170 “…monitor temperature of components to determine when operation can be resumed”) according to a predetermined range (paragraphs 151-158) of the end effector 160; wherein the control circuit 500 further configured to adjust operation of the motor in response to the detected temperature (paragraph 157), including temporarily preventing further actuation of the instrument (paragraph 170); and wherein the control circuit is in communication with sensors that monitor the motor voltage over time intervals (paragraphs 121-123).
Regarding claims 26-30 and 36, ZEMLOK et al. discloses a surgical instrument comprising: a motor 200; an end effector 160 including a first jaw member supporting an anvil 162 in a pivotable relationship to a second jaw member supporting a staple cartridge 164; a first and second (hall effect-paragraph 103) sensor that measure tissue thickness (paragraph 155) clamped within the end effector 160; a display 120 coupled to control circuit 500 configured to monitor (paragraph 65-Table 1; paragraph 150) tissue thickness detected by sensors, identify and display (via lights) when the detected tissue thickness stabilizes (i.e. below a predetermined threshold) according to a predetermined range (paragraphs 151-158) of the end effector 160; wherein the control circuit 500 further configured to adjust operation of the motor in response to the detected tissue thickness stabilization (paragraph 157), including temporarily preventing further actuation of the instrument (paragraph 170); and wherein the control circuit is in communication with sensors that monitor the motor voltage over time intervals (paragraphs 121-123).

Response to Arguments
Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive. 
Applicant has amended the independent claim to further define a control circuit that is configured to identify a specific stabilization of the parameter(s) monitored by the sensors and control circuit.  Examiner maintains the position that ZEMLOK et al. discloses a control circuit configured to monitor and identify parameters of a surgical apparatus for the purpose of indicating to an operator of the surgical apparatus when a threshold has been exceeded; as well as, when the parameter has stabilized to a rate below the predetermined threshold.
Regarding recognition of “stability”, ZEMLOK et al. discloses various sensors to monitor various parameters during operation of the tool.  Measurements of the parameters are identified and fed to the controller, such that the status of such parameters can be displayed on the surgical instrument.  Paragraph 167 of ZEMLOK et al. discloses the adjustability of the parameters in response to input from an operator of the surgical instrument.  Paragraph 170 specifically acknowledges the controller configured to monitor limits (thresholds) of respective parameters such that power to the surgical instrument can be limited/adjusted or temporarily interrupted until “operation can be resumed” according to standard operation of the surgical instrument. The step of determining when standard operation of the surgical instrument can be resumed is understood to be equivalent phrasing of recognizing stability of the parameters as claimed.  Paragraph 157 of ZEMLOK et al. further expresses the intent of the controller to determine when parameters of the surgical instrument “equalize”, which is also found to be synonymous to identifying a stabilizing of respective parameters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
July 15, 2022